
	

114 HR 3821 RH: Medicaid Directory of Caregivers Act
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 325
		114th CONGRESS
		2d Session
		H. R. 3821
		[Report No. 114–426]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Mr. Collins of New York (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			February 23, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on October 23, 2015
		
		
			
		
		A BILL
		To amend title XIX to require the publication of a provider directory in the case of States
			 providing for medical assistance on a fee-for-service basis or through a
			 primary care case-management system, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medicaid Directory of Caregivers Act or the Medicaid DOC Act. 2.Requiring publication of fee-for-service provider directory (a)In generalSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended by inserting after paragraph (77) the following new paragraph:
				
 (78)provide that, not later than 180 days after the date of the enactment of this paragraph, in the case of a State plan that provides medical assistance on a fee-for-service basis or through a primary care case-management system described in section 1915(b)(1) (other than a primary care case management entity (as defined by the Secretary)), the State shall publish (and update on at least an annual basis) on the public Website of the State agency administering the State plan, a directory of the providers (including, at a minimum, primary and specialty care physicians) described in subsection (ll) that includes—
 (A)with respect to each such provider— (i)the name of the provider;
 (ii)the specialty of the provider; (iii)the address of the provider; and
 (iv)the telephone number of the provider; and (B)with respect to any such provider participating in such a primary care case-management system, information regarding—
 (i)whether the provider is accepting as new patients individuals who receive medical assistance under this title; and
 (ii)the provider’s cultural and linguistic capabilities, including the languages spoken by the provider or by the skilled medical interpreter providing interpretation services at the provider’s office;.
 (b)Directory providers describedSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:
				
 (ll)Directory providers describedA provider described in this subsection is— (1)in the case of a provider of a provider type for which the State agency, as a condition on receiving payment for items and services furnished by the provider to individuals eligible to receive medical assistance under the State plan, requires the enrollment of the provider with the State agency, a provider that—
 (A)is enrolled with the agency as of the date on which the directory is published or updated (as applicable) under subsection (a)(78); and
 (B)received payment under the State plan in the 12-month period preceding such date; and (2)in the case of a provider of a provider type for which the State agency does not require such enrollment, a provider that received payment under the State plan in the 12-month period preceding the date on which the directory is published or updated (as applicable) under subsection (a)(78)..
			(c)Rule of construction
 (1)In generalThe amendment made by subsection (a) shall not be construed to apply in the case of a State in which all the individuals enrolled in the State plan under title XIX of the Social Security Act (or under a waiver of such plan), other than individuals described in paragraph (2), are enrolled with a medicaid managed care organization (as defined in section 1903(m)(1)(A) of such Act (42 U.S.C. 1396b(m)(1)(A))), including prepaid inpatient health plans and prepaid ambulatory health plans (as defined by the Secretary of Health and Human Services).
 (2)Individuals describedAn individual described in this paragraph is an individual who is an Indian (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) or an Alaska Native.
 (d)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), which the Secretary determines requires State legislation in order for the respective plan to meet one or more additional requirements imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
			
	
		February 23, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
